DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (10,910,478).
Regarding Claim 1, in Fig. 9L, Xu discloses a  transistor device, comprising: a substrate 902 heavily doped with a first conductivity type (N); a epitaxial layer 904 lightly doped with the first conductivity type (N) on top of the substrate 902; a body region 922 doped with a second conductivity type (P) formed in the epitaxial layer wherein the second conductivity type is opposite the first conductivity type; a source region 928 doped with the first conductivity type (N) formed in the body region of the epitaxial layer; an integrated planar-trench gate 920 having a planar gate portion (top portion of T-shaped gate 920) formed on a surface of the epitaxial layer that is contiguous with a gate trench portion (bottom portion of T-shaped gate 920) formed in a trench in the epitaxial layer 904.  
Regarding Claim 2, the trench gate portion 920 is formed in the body region 920 of the epitaxial layer (since it penetrates through the regions 920).  
Regarding Claim 3, the depth of a bottom of the trench gate portion 920 in the substrate 920 is less than the lowest doped depth of the body region 922.  
Regarding Claim 4, a localized JFET implant region 924, heavily doped with first conductivity type (N) formed around the bottom and sides of the trench gate portion (where around limitation is taken to be near. Furthermore, looking from the top, regions 924 are around the bottom and sides of the trench gate 920)  
Regarding Claim 5, a region (the region between element 920 and regions 924 to the left and 924 to the right) of the epitaxial layer lightly doped with the first conductivity type separate the localized JFET implant and the body region.  
Regarding Claim 6, a thick insulating layer 910 at a bottom of the trench wherein the thick insulating layer at the bottom of the trench is thicker than insulating layer a least one side of the trench (which is element 916 in Fig. 9I).  
Regarding Claim 7, in Fig. 9L,  the epitaxial layer 904 further includes alternating body region columns doped with the second conductivity type 922 and columns of epitaxial layer lightly doped with the first conductivity type 924.  
Regarding Claim 8, sidewalls of a trench of the gate trench 920 portion intersect with a bottom of the trench of the gate trench portion at an angle that is greater than 90 degree with respect to a surface of the epitaxial layer 904.  
Regarding Claim 9, the gate trench portion has a trench depth of between 0.3 and 0.8 micrometers (see column 12, lines 57-67).  
Regarding Claim 10, a width of an insulating layer at the bottom a trench of the gate trench portion is 1.5 to 2 times as thick as insulating layer on a side of the trench (see end of column 17 and beginning of column 18).  
Regarding Claim 11, in Figs. 9A-9L, Xu discloses a method for making a transistor device, comprising: forming an epitaxial layer 904 lightly doped with a first conductivity type on a substrate 902 heavily doped with the first conductivity type wherein the first conductivity type is opposite a second conductivity type (Fig. 9A); forming a trench 908 in the epitaxial layer (Figs. 9B and 9C); forming an insulating layer 916/910 on the surface of the epitaxial layer and in the trench (Figs. 9D-9H); and creating integrated planar-trench gate 920 by forming a contiguous conductive layer over the insulating layer on the surface of the epitaxial layer and in the trench (9I).  
Regarding Claim 12, forming a thick bottom insulating layer 910 on the bottom of the trench before forming the insulating layer 916 on the surface of the epitaxial layer and in the trench (Figs. 9G and 9H).  
Regarding Claim 13, doping the sides and bottom of the trench with the first conductivity type (N) to create a localized JFET implant region 924 heavily doped with the first conductivity type around the sides and bottom of the trench before forming the insulating layer (9J) (where around limitation is taken to be near. Furthermore, looking from the top, regions 924 are around the bottom and sides of the trench gate 920)  
Regarding Claim 14, doping a region of the epitaxial with the second conductivity type (P) to form a body region 922 (Fig. 9J).  
Regarding Claim 15, the trench 908 is formed in the body region of the epitaxial layer 904 (see Fig. 9B)
Regarding Claim 16, forming the body region further comprises forming alternating columns doped with the first conductivity type (N) (element 924) and the second conductivity type (P)(element 922) respectively.  
Regarding Claim 17, body region 922 is doped deeper than the bottom of the trench 908 (this is true so since bottom of the trench 908 is NOT doped).  
Regarding Claim 18, forming a source region 928 in the body region 922 of the epitaxial layer (see Fig. 9L)
Regarding Claim 19, the insulating layer at a bottom of the trench is 1 .5 to 2 times as thick as the insulating layer at a side of the trench (see end of column 17 and beginning of column 18).
Regarding Claim 20, forming the trench 908 further comprises forming sidewalls of the trench that intersect a bottom of the trench at an angle greater than 90 degrees (see Fig. 9G in comparison to 9F).  

Examiner is including Hu 20190221644 reference as,  a non-applied pertinent art, where in Fig. 7K alternating columns of P and N are disclosed along with T shaped gate structure 120/120T. Furthermore, pertinent art that is not relied upon by Aoi (JP2017118024) discloses, in Fig. 1, a T shaped gate structure where bottom and top portions of the gate are contiguous. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/13/2022